Case 8:19-cr-00363-CEH-AEP Document 52 Filed 11/12/19 Page 1 of 2 PageID 208



                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

UNITED STATES OF AMERICA

v.                                                   Case No. 8:19-cr-363-T-36AEP

DAMEON KERK ALLEN
                               /

                        DEFENDANT’S WITNESS LIST

      The Defendant, Mr. Dameon Kerk Allen, intends to call the following persons

as witnesses at the jury trial in the above-styled cause.

      1.     Any and All Government Witnesses.

                                               Respectfully Submitted,

                                               DONNA LEE ELM

                                               FEDERAL PUBLIC DEFENDER

                                               /s/ Adam J. Nate

                                               Adam J. Nate
                                               Assistant Federal Defender
                                               Florida Bar No.: 0077004
                                               400 North Tampa Street, Suite 2700
                                               Tampa, Florida 33602
                                               Telephone: 813-228-2715
                                               Fax:        813-228-2562
                                               Email:      AdamˍNate@fd.org
Case 8:19-cr-00363-CEH-AEP Document 52 Filed 11/12/19 Page 2 of 2 PageID 209



                          CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this 12th day of November. 2019, a true copy

of the foregoing was filed by the CM/ECF system with the Clerk of the Court, which

will send a notice of the electronic filing to the Office of the United States Attorney,

Assistant United States Attorneys Lisa M. Thelwell and Colin P. McDonell, 400

North Tampa Street, Suite 3200, Tampa, Florida 33602.


                                                      /s/ Adam J. Nate

                                                      Adam J. Nate
                                                      Assistant Federal Defender
